Citation Nr: 1403824	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  07-04 936 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals, injury to left knee.

2.  Permanent incapacity for self-support of appellant's son.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for degenerative joint disease, right knee.

5.  Entitlement to service connection for a lumbo-sacral strain.

6.  Entitlement to service connection for a thoracic spine strain.

7.  Entitlement to service connection for Agent Orange exposure.

8.  Entitlement to service connection for a dental disability, to include as secondary to service connected diabetes.

9.  Entitlement to an increased rating for major depressive disorder, currently rated as 50 percent disabling.

10.  Entitlement to an increased rating for diabetes mellitus, currently rated as 40 percent disabling.

11.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity, currently rated as 10 percent disabling.

12.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently rated as 10 percent disabling.    

13.  Entitlement to an increased rating for hypertension and nephropathy, currently rated as 40 percent disabling.  

14.  Entitlement to a higher initial rating for a lesion, skin of penis, currently rated as 0 percent disabling.

15.  Entitlement to a higher initial rating for erectile dysfunction, currently rated as 0 percent disabling.

16.  Entitlement to an effective date earlier than April 23, 2007 for the grant of service connection of tinnitus. 

17.  Entitlement to an effective date earlier than September 7, 2003 for the grant of a 40 percent rating for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2005, July 2008, and August 2010 rating decisions by San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).   

The Veteran presented testimony before the undersigned at a videoconference hearing in September 2013.  A transcript is associated with the claims folder. 

The issue of entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability (TDIU) was raised by the Veteran at his September 2013 Board hearing.  There can be no free standing claims for an earlier effective date and it does not appear that the Veteran alleged there was clear and unmistakable error in the July 2003 rating decision that assigned the effective date for the grant of TDIU.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The Veteran also raised a question as to whether benefits paid for his son were properly terminated given that he was a full time student after reaching the age of 18.  This matter is referred to the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC:  entitlement to service connection for left and right knee disabilities, lumbo-sacral and thoracic spine strains, and a dental disability; entitlement to increased ratings for major depressive disorder, peripheral neuropathy of the right and left lower extremities, a skin lesion of the penis, and erectile dysfunction; and entitlement to an effective date earlier than September 7, 2003 for the grant of a 40 percent rating for diabetes mellitus.


FINDINGS OF FACT

1.  In November 1971, the RO denied the Veteran's claim for service connection for a left knee disability.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the notice of that rating decision.

2.  Evidence received since the November 1971 decision is neither cumulative nor redundant of the evidence of record at the time of the November 1971 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The Veteran was involved in combat.  He is presumed to have incurred combat related stressors, and he has been diagnosed with PTSD related to those stressors.  

4.  The Veteran's son was born in August 1983; his 18th birthday was in August 2001. 

5.  The evidence of record does not show that the Veteran's son became permanently incapable of self-support due to physical or mental disability before reaching the age of 18.

6.  Exposure to Agent Orange does not, in and of itself, constitute a disability.  

7.  The Veteran's diabetes mellitus is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

8.  The Veteran's hypertension with nephropathy is not manifested by continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day; or diastolic blood pressure predominantly 130 or more; or renal dysfunction with constant albuminuria with some edema.  

9.  The Veteran did not file a claim, either formal or informal, for service connection for tinnitus, prior to April 23, 2007.


CONCLUSIONS OF LAW

1.  The November 1971 RO rating decision, which denied the Veteran's claim for service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the November 1971 RO rating decision is new and material; accordingly, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for recognition of the Veteran's son as a "child" based on permanent incapacity for self-support at the time of his 18th birthday have not been met.  38 U.S.C.A. §§ 101(4) (West 2002); 38 C.F.R. § 3.57, 3.356 (2013).

4.  The criteria for an award of service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).

5.  The criteria for an award of service connection for Agent Orange exposure have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).

6.  The criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, including § 4.7, and Code 7913 (2013).

7.  The criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected hypertension with nephropathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including § 4.7, 4.115, Diagnostic Codes 7101, 7502 (2013).

8.  The criteria for assignment of an effective date earlier than April 23, 2007, for the grant of service connection for tinnitus, have not been met. 38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In June 2004, October 2004, April 2006, June 2007, April 2008, December 2008, and June 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the each adverse determination on appeal.  Specifically, in regards to some issues, the Veteran was not informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

However, fully compliant notice was later issued in a June 2009 communication, and the affected claims were thereafter readjudicated in a January 2010 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from private sources and information from each source has already been requested and a response has been received.  The Veteran was given VA examinations in December 2004, May 2008, July 2009, May 2010, and October 2012.  The duties to notify and to assist have been met.  

The Veteran's son was not afforded a VA examination, but there is no indication that he was permanently incapable of self support prior to reaching age 18.  At that time he was an apparently successful college student and there is no allegation that he was incapable of self support.  An examination is not needed.  38 U.S.C.A. § 5105A(d)

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing, the undersigned identified the issues (except for entitlement to service connection for Agent Orange exposure), sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  With regards to the unidentified issue of entitlement to service connection for Agent Orange exposure, as will be explained below, service connection cannot be granted for this inasmuch as exposure to Agent Orange is not per se a disability.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for a left knee disability was denied by way of a November 1971 RO decision (Volume 1).  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013) (The evidence of record at the time of the November 1971 denial consisted almost entirely of the service treatment records and a June 1971 VA examination.  

The basis for the denial was the fact that the trauma to the Veteran's left knee predated service.  There was also no clinical evidence of a current disability.

Evidence received since the November 1971 rating decision includes a July 2007 correspondence from Dr. M.R.N. (Volume 9) in which he rendered a positive nexus opinion with regards to the Veteran's left knee disability.  

The July 2007 nexus opinion meets the low threshold of 38 C.F.R. § 3.156(a) and constitutes new and material evidence to reopen the Veteran's claim; because it reflects a current left knee disability that was not diagnosed at the time of the November 1971 denial as well as a possible nexus to service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Helpless child

The law provides that an individual may be recognized as a "child" of a Veteran on the basis of permanent incapacity for self-support at the date of attaining the age of 18 years.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1)(ii). 

The phrase "permanent incapacity for self-support" contemplates that the individual has a totally incapacitating disability, which causes a permanent inability to support himself through his own efforts by reason of a physical or mental defect.  Based on the foregoing, an analysis of the issue at hand requires focusing solely on the individual's condition at the time of his 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  Dobson v. Brown, 4 Vet. App. 443 (1993). 

In determining whether entitlement to the status of "child" is warranted, various factors must be considered.  Where the extent and nature of the disability raises some doubt as to whether it would render the average person incapable of self- support, and employment is not a normal situation considering the circumstances of the individual's life, it should be considered whether the individual's daily activities in the home and community are equivalent to the activities of employment of any nature within the physical or mental capability of the individual which would provide sufficient income for reasonable support.  38 C.F.R. § 3.356(b)(3).

The Veteran's son ("B") was born on August [redacted], 1983.  Consequently, permanent incapacity for self-support must be determined prior to August [redacted], 2001 (B's 18th birthday).  The records reflect that B was taking classes at the University of California at Riverside.  A statement from the Veteran reflects that B had numerous trips to the Emergency Room in approximately April 2003 (Volume 4).  The Veteran stated that his son's mental health "decomposed again on or about 3 May 03." (Volume 4).  A Certification of Psychological Disability from the University of California at Riverside reflects that the Veteran was diagnosed with schizophrenia, paranoid on May 20, 2003 (Volume 4).  He continued to attend classes with accommodations as late as 2006 and was apparently not on academic probation prior to 2004.  There has been no contention that the Veteran's son was incapable of self support until after he reached the age of 18.

The Board notes that the claims file reflects that the Veteran's son, B, did not become incapable of self-support until after his 18th birthday.  Consequently, there is no basis upon which to grant the claim.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

PTSD

The Veteran's DD214 (Volume 1) reflects that he earned the Combat Medical Badge and a Purple Heart for his service in Vietnam.  The Veteran credibly testified at his September 2013 Board hearing that he actually earned two Purple Hearts.  He is presumed to have experienced combat-related stressors.  

Dr. M.R.N. (Volume 9) reported in April 2008 that the Veteran met the criteria for a diagnosis of PTSD due to combat stressors.  Additionally, VA records (Volume 6) include a positive screen for PTSD (November 2006) and a February 2005 VA examination report that stated that the Veteran suffers from PTSD.  A May 2003 VA psychiatric examination report (Volume 6) failed to list PTSD as a diagnosis.  Nonetheless, in giving the benefit of the doubt to the Veteran (who is already service connected for major depression), the Board finds that service connection is warranted for PTSD.  38 C.F.R. § 3.304(f) (2013).

Agent Orange exposure

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2013).

The Veteran's service in Vietnam entitles him to the presumption that he was indeed exposed to herbicides, to include Agent Orange.  Indeed, that presumption has served as the basis for the grant of service connection for diabetes mellitus and associated disabilities.  However, exposure to Agent Orange alone is not a disability.  A "disability" is an impairment in earning capacity that results from a disease or injury.  Allen v. Brown, 7 Vet. App. 439, 447 (1995) (en banc).

The mere exposure to Agent Orange, without more, is not shown to result in any real or potential impairment in earning capacity.  Absent a current disability, service connection cannot be granted.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, service connection for Agent Orange exposure is not warranted.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Diabetes mellitus

The RO issued a March 2005 rating decision in which it increased the Veteran's rating for diabetes mellitus to 40 percent effective from September 2004.  

The Veteran's service-connected diabetes is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities. 

A 60 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where a claimant has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2013).

At the Veteran's hearing, he contended that his rating should be higher than 40 percent because his unemployability "was cut off because of this situation."  His representative pointed out that in order to get a higher rating; he had to have either incapacitating episodes, hypoglycemic episodes, or two to three visits per month to a diabetic clinic.  The Veteran denied seeing a diabetic doctor two or three times per months.  He stated that he did not have a "monthly deal."  Instead, he was just contacted for additional treatment.  He stated that he had been hospitalized once for low sugar in 2002.  He had not had any diabetic hospitalizations since 2002.  He denied being on insulin.

At his December 2004 VA examination (Volume 4), the Veteran reported that he followed up with his physician approximately once per month, and that he took Metformin, glyburide, rosiglitazone twice per day, and insulin as needed.  He was also on a diet for treatment. The Veteran also was noted to have hypertension and peripheral neuropathy in his bilateral extremities due to diabetes.  He reported urinating 6 times per day and 4 times per night.  He also reported occasional swelling of the legs with limitation of exertion and extreme fatigue with weakness.  He also reported impotency for 35 years that was not helped by oral medications.  

The Veteran underwent additional examinations in May 2008 (Volume 6), July 2009 (Volume 7), May 2010 (Volume 8), and October 2012 (Volume 9).  These have largely focused on the Veteran's various other disabilities that are secondary to diabetes (hypertension with nephropathy, peripheral neuropathy, and erectile dysfunction).  The Veteran has been separately service connected for each disability.  Neither the examination reports nor the VA outpatient treatment reports reflect episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Moreover, the Veteran explicitly denied these manifestations when asked about them at his September 2013 Board hearing.  Consequently, a rating in excess of 40 percent for diabetes mellitus is not warranted.   He is in receipt of separate ratings for associated peripheral neuropathy of the lower extremities and has not disputed those ratings.  Examinations have not shown additional disabilities warranting separate ratings.

Hypertension and nephropathy

Prior to the filing of the Veteran's claim, his hypertension with nephropathy was rated at 30 percent disabling (See June 2003 rating decision, Volume 2).  Although the RO initially denied the Veteran's claim by way of a July 2008 rating decision (Volume 6), it issued a January 2010 statement of the case (Volume 7) that reflects an increase to 40 percent effective February 28, 2008 (the date of receipt of the claim). 

Diagnostic Code 7101, provides criteria for rating hypertension.  Under that code a rating of 10 percent is provided when diastolic blood pressure is predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or as minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more; or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent evaluation.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent evaluation.  Id.

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  Where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day, a 60 percent evaluation is warranted.  A 40 percent rating is warranted where the disorder requires the wearing of absorbent materials which must be changed two to four times a day.  A 20 percent evaluation is warranted where the disorder requires the wearing of absorbent materials that must be changed less than two times per day.  38 C.F.R. § 4.115a.

In cases of urinary frequency, a 10 percent disability rating is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent disability rating is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent disability rating is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.

The RO increased the Veteran's rating to 40 percent based on the Veteran's reports of frequent urination during the day (ten times per day, or approximately once per hour) and six times per night (or approximately once every two hours).  The 40 percent rating is the maximum under the rating criteria for urinary frequency.  Consequently, in order to warrant a rating in excess of 40 percent, the Veteran's disability would have to be manifested by continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day; or diastolic blood pressure predominantly 130 or more; or renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  
 
VA Outpatient blood pressure readings (Volumes 7, 8, and Virtual VA) over the course of the appeal include:

141/80 - November 2007				139/77 and 144/76 - October 2010
142/76 - June 2008					131/77 and 134/81 - June 2011
137/104 and 136/96 - November 2008		140/86 and 124/76 - June 2012
134/81 - September 2009				161/94 and 157/100 - August 2012
147/83 and 156/87 - January 2010		182/102 - March 2013
139/82 and 155/97 - July 2010			167/90 and 160/78 - April 2013

The Veteran also underwent a VA examination in May 2008 (Volume 6).  His blood pressure readings were 122/68, 128/64, and 130/68.  At his July 2009 VA examination (Volume 7), his blood pressure readings were 140/80, 140/90, and 130/90.

None of the diastolic readings are greater than 130.  Consequently, a rating in excess of 40 percent is not warranted under this rating criterion.  

Moreover, the record contains no evidence of continual urine leakage or incontinence that requires the use of an appliance or absorbent materials which must be changed more than four times a day.  At his October 2012 VA examination (Volume 9) he did report a voiding dysfunction that caused urine leakage; but he denied that it required an appliance or absorbent materials.  There is no evidence of a definite decrease in renal function, or renal dysfunction with constant albuminuria with some edema.  To the contrary, VA outpatient reports reflect that the Veteran's albumin levels were measured at 3.8 and 3.7 in October 2007 and March 2008 respectively (Volume 6).  The Board notes that the normal range is between 3.4 and 5.0.  Additionally, a March 2013 VA outpatient treatment report (Virtual VA) reflects that liver and kidney functions were normal.  Thus, the Veteran's hypertension with nephropathy does not warrant a higher rating than 40 percent.     

Extraschedular considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.321(b)(1) (2013). 

The rating criteria for diabetes mellitus and hypertension with nephropathy reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and referral for extraschedular evaluation is not required.

Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157(b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

The RO granted service connection for tinnitus by way of a July 2008 rating decision (Volume 6).  Service connection was granted effective April 23, 2007, which is the date that the Veteran's claim was received (Volume 5).  At his September 2013 Board hearing, the Veteran testified that he has had a ringing or hissing in his ears since combat; but that he did not know what it was.  

There is no evidence that the Board can construe as either a formal or informal claim within one year of separation from service.  The only evidence in the claims file received within one year of service consists of the Veteran's claims for a left knee disability, right wrist disability, and foot disabilities.  

As noted above, the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  In the absence of any claim received within one year after separation from service, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  

Consequently, the Board cannot find any justification for the effective date of service connection to pre-date the claim, which was received April 23, 2007.


ORDER

The claim for service connection for a left knee disability is reopened.

Entitlement to permanent incapacity for self-support of appellant's son is denied.

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for Agent Orange exposure is denied.

Entitlement to a rating in excess of 40 percent for diabetes mellitus is denied.  

Entitlement to a rating in excess of 40 percent for hypertension and nephropathy is denied.  

Entitlement to an effective date earlier than April 23, 2007 for the grant of service connection of tinnitus is denied.

REMAND

Knees

The Board's decision to reopen the left knee claim entitles the Veteran to a new VA examination.  Shade v. Shinseki.  Although, Dr. M.R.N. rendered an opinion that the Veteran's knee disabilities were related to service; he did not consider evidence of a left knee injury that pre-existed service; or post service evidence of injuries.  VA has a duty to afford the Veteran examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, at his September 2013 Board hearing, he testified that his doctor has told him that his knee disabilities are related to his service connected peripheral neuropathy.  The Veteran must have an opportunity to submit this evidence.

Back

At his September 2013 Board hearing, the Veteran testified that his injured his back during service.  He stated he was a combat medic and that he had to carry some of the shorter soldiers across creeks by putting them (and their gear) on his back.  He stated that he didn't notice an injury when his adrenaline was flowing during combat; but that he noticed it when he put one of his fellow soldiers into a plane.      

The Veteran also testified that his doctor has associated his lumbosacral and thoracic spine strains with diabetes mellitus.  In the July 2007 statement Dr. M.R.N. rendered an opinion that the Veteran's back disabilities are related to service.  However, Dr. M.R.N. failed to consider post service evidence of injuries.  The Board notes that the Veteran has not been provided with a VA examination.  The Board finds that a VA examination and opinion are warranted to determine the etiology of the Veteran's current back disabilities.   



Depression, peripheral neuropathy

The Veteran testified that his psychiatric disability and peripheral neuropathy had gotten worse since the last VA examination in July 2009.  He is entitled to a new examination.  VAOPGCPREC 11-95 (1995).

Lesion, skin of penis and loss of erectile function

The Board finds that a new examination is warranted in order to determine the current severity of the disability.  The Veteran testified that he had a deformity of the penis that was not shown on pervious examinations.

Earlier effective date for 40 percent rating for diabetes mellitus

At his hearing the Veteran contended that there was clear and unmistakable error in a June 2003 rating decision that assigned a 20 percent rating and an effective date of September 16, 2002 for diabetes mellitus.  This question is inextricably intertwined with the effective date for the grant of a 40 percent rating for diabetes mellitus, but the Board cannot consider this question in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006).

Dental disability

The Veteran has not been afforded a VA examination to determine whether this loss of teeth has resulted in any residuals for which service connection could be granted.  The Board finds that a VA examination and opinion are warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to submit opinions from the physician who told him that his knee disabilities were related to peripheral neuropathy and back disabilities with diabetes.

2.  The agency of original jurisdiction should adjudicate whether there was CUE in the June 2003 decision that granted service connection and a 20 percent rating for diabetes mellitus.  The Board will not further consider this issue unless an appeal is perfected.

2.  The Veteran should be afforded a VA examination to determining whether the Veteran's right and left knee, thoracic and lumbosacral disabilities are related to a disease or injury in service, including service connected disabilities.  Following a review of the relevant medical evidence in the claims file, to include the service and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during service or is the result of disease or injury in service, or was caused, or aggravated by, his service connected diabetes mellitus and/or service connected peripheral neuropathy.  

If the examiner finds that any disability pre-dated service, he/she should state whether or not there is clear and unmistakable evidence that the disability was both preexisting and not aggravated by service 

Injuries that reportedly occurred during combat are presumed to have occurred, even if not documented in the record.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating opinions.  

3.  The AOJ should schedule the Veteran for a VA psychiatric examination to determine the current severity of his major depressive disorder and PTSD.  The examiner should note review of the relevant record

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating opinions.  

4.  The AOJ should schedule the Veteran for a VA examination to determine the current severity of his left and right peripheral neuropathy.  The examiner should note review of the relevant record.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating opinions.  

5.  The RO should schedule the Veteran for a VA genitourinary examination for the purpose of determining the current severity of his skin lesion and any penis deformity.  The examiner should note review of the relevant record.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating opinions.  

6.  The Veteran should be afforded a VA dental examination to determine whether there is any dental disability resulting from trauma.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected diabetes mellitus.   

7.  Adjudicate his entitlement to outpatient dental services.

8.  If any issue on appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


